               Case 2:20-cv-02349-JCM-BNW Document 28
                                                   27 Filed 08/20/21
                                                            08/19/21 Page 1 of 1




1        George Haines, Esq.
         Nevada Bar No.: 9411
2        Gerardo Avalos, Esq.
         Nevada Bar No.: 15171
3
         FREEDOM LAW FIRM
4        8985 S. Eastern Ave., Suite 350
         Las Vegas, Nevada 89123
5        (702) 880-5554
         (702) 385-5518 (fax)
6        Ghaines@freedomlegalteam.com
7        Counsel for Plaintiff Jose A. Iraheta Hernandez

8
                                  UNITED STATES DISTRICT COURT
9                                      DISTRICT OF NEVADA
10        Jose A. Iraheta Hernandez,                       Case No.: 2:20-cv-02349-JCM-BNW
11                          Plaintiff(s),
                                                           Notice of settlement between Plaintiff and
12               v.
                                                           National Consumer Telecom & Utilities
13        National Consumer Telecom & Utilities            Exchange, Inc.

14        Exchange, Inc., Directv, LLC,

15
                          Defendant(s).
16              The dispute between Jose A. Iraheta Hernandez (“Plaintiff”) and National Consumer
17       Telecom & Utilities Exchange, Inc. (“Defendant”) has been resolved. Plaintiff anticipates filing

18       dismissal documents as to Plaintiff’s claims against Defendant within 60 days.
                Dated: August 19, 2021.
19
                                                    Freedom Law Firm
20
21                                                   /s/ George Haines            .
                                                    George Haines, Esq.
22                                                  Gerardo Avalos, Esq.
                                                    8985 S. Eastern Ave., Suite 350
23                                                  Las Vegas, Nevada 89123
24                                                  Attorney for Plaintiff Jose A. Iraheta Hernandez
                                             Order
25
     Based on the notice of settlement (ECF No. 27), IT IS ORDERED that by 10/20/2021 the parties must file
26 either dismissal documents or a joint status report about the status of settlement.
27                                                                  IT IS SO ORDERED

       _____________________                                        DATED: 4:08 pm, August 20, 2021


       Notice                                     -1-
                                                                          BRENDA WEKSLER
                                                                          UNITED STATES MAGISTRATE JUDGE
